 In the Matter of HESSLEIN-SAMSTAG, INC.andINTERNATIONAL LADIES'HANDBAG, POCKETBOOK & NOVELTY WORKERS UNION, A. F. OF L.Case No. C-2196.-Decided June 3) 1942Jurisdiction:handbag manufacturing industry.Settlement:stipulation providingfor compliancewith the Act.Remedial Orders:entered on stipulation.Mr. Bertram Diamond,for the Board.Mr. Lazaar Henkin,of New York City, for the respondent.Mr. Max H. Frankle,of New York City, for the International.Mr. Harry H. Kuskin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalLadies'Handbag, Pocketbook & Novelty Workers Union, affiliatedwith the American Federation of Labor, herein called the Interna-tional, the National Labor Relations Board, herein called the Board,by the Regional Director for the Second Region (New York City),issued its complaint dated March 26, 1942, against Hesslein-Samstag,Inc.,New York City, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1), (2),and (3) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and of notice of hearingthereon, were duly served upon the respondent, the International,and Mutual Welfare Association of Pocketbook Workers of SpringValley, New York, alleged'in the complaint to be company-dominatedand herein called the Association.With respect to the unfair labor practices, the complaint alleged,in substance: (1) that the respondent discriminated in regard tothe hire and tenure of employment of Loretta Damianos on or aboutFebruary 12, 1941, and of 38 named employees on or about March 10,1941, by discharging them and refusing to reinstate them to their41 N. L. R. B., No. 125.628 HESSLEIN-SAMSTAG, INC.629former or substantially equivalent positions, because of their unionmembership or activities or because of their refusal to join or assistthe Association; (2) that on or about March 10, 1941, the respondentinitiated, formed, and sponsored the Association, and thereafterassisted, dominated, and interfered with its administration, and con-tributed to its support; (3) that since about January 1, 1941, therespondent has vilified, disparaged, and expressed disapproval of theInternational; has interrogated employees concerning their unionaffiliation; has urged, persuaded, threatened, and warned employeesto refrain from assisting, becoming or remaining members of theInternational; has subjected employees who joined or assisted or re-fused to repudiate the International to harsh treatment, severe rep-rimand, and more arduous or less agreeable work; and has urged,persuaded, threatened, and warned employees to assist, become andremain members of the Association; and (4) that the respondent has,by the foregoing acts, interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct. - On April 6, 1942, the respondent filed an answer to the com-plaint in which it denied the allegations of unfair labor practices.Pursuant to notice, a hearing was held on April 9 and 10, 1942,before George Bokat, the Trial Examiner duly designated by theChief Trial Examiner.The Board, the respondent, and the Interna-tional were represented by counsel; all participated in the hearing.The Association did not appear.At the hearing, the Trial Examinerreported that the parties had adjusted their differences and that astipulation, in settlement of the case, was to be drawn and made partof the record.The record was closed, subject to the receipt in evi-dence of the stipulation.On April 22, 1942, the respondent, the Inter-national, and counsel for the Board entered into a stipulation, subjectto the approval of the Board, in settlement of the case.On May 11,1942, the parties entered into a supplemental stipulation providingfor certain changes in the stipulation of April 22, 1942.The stipula-tion and supplemental stipulation provide as follows:STIPULATIONA Third Amended Charge having been duly filed March 24,1942 by International Ladies' Handbag, Pocketbook & NoveltyWorkers Union, A. F. of L., hereinafter called the "Interna-tional", with the Regional Director of the National Labor Rela-tionsBoard, hereinafter called the "Board", for the SecondRegion, New York City; the Board by its Regional Directorhaving duly issued its Complaint and Notice of Hearing onMarch 26, 1942 against Hesslein-Samstag, Inc., hereinafter calledthe "Respondent"; copies of the Third Amended Charge, Com- 630nE'CISIIONS OF NATIONAL LABOR REILkTIONS BOARDplaint and, Notice of Hearing having been duly served on theRespondent, on the International and on Mutual Welfare Asso-ciation of PocketbookWorkers of Spring Valley, New York,hereinafter called the "Association", on March 26, 1942; Noticeof Postponement having-been duly served on April 2,.1942 onthe Respondent, the International and the Association; Respond-ent having filed on April 6, 1942 its Answer and Notice of Motionfor Bill of Particulars; a hearing having been held on April 9,1942 and it being the desire of all parties to this stipulationto settle and dispose of the above entitled proceeding.IT IS HEREBY STIPULATED ANDAGREEDbyand between the Re-spondent, the International and Bertram Diamond, attorney forthe Board, that :_1.The Respondent has been since 1936,a corporation existingunder, and by virtue of, the laws. of the State of New York,-having its principal office at 14 East 33 Street, New York City,and its branch -office and only plant at 27 Columbus Avenue,Spring Valley, New York. , The Respondent is engaged in themanufacture, sale and distribution of ladies' handbags and re-lated products.2.The Respondent, in the- course and conduct of its businessfor the year 1941, caused and. has since then continuously causedapproximately 10 per cent by value of the raw materials consist-ing principally of leather, linings, metal frames and zippersused in the manufacture of its. products to be purchased, de-livered and transported in interstate commerce from and throughthe States of the United States other than the State of New York.During the above period, the Respondent purchased in excess of$350,000 worth of such raw materials.3.The Respondent, in the course and conduct of its businessfor the year. 1941,, caused. and. has since then continuously. causedapproximately 80 per cent by value of the finished productshereinbefore mentioned to be sold and distributed in interstatecommerce to points outside the State of New York.During theabove period, the Respondent sold finished products valued inexcess of $480,000.-4.Respondent is engaged in interstate commerce within themeaning of the National Labor Relations Act, hereinafter re-ferred to as the "Act".5.InternationalLadies'Handbag, Pocketbook & NoveltyWorkers Union, A. F. of L. and Mutual Welfare Association ofPocketbook Workers of Spring Valley, New York are each labororganizations within the meaning of Section 2, subdivision (5)of the Act. HESSLEIN-SAMSTAG, INC.6316.It is further stipulated and agreed that upon the afore-mentioned Third Amended Charge, Complaint, Notice of Hear-ing, Notice of Postponement, Answer, and Notice of Motion forBill of Particulars, together with the affidavits of service of theabovementioned papers, and upon this stipulation, an Ordersubstantially in the following form may be made by the Board,which Order shall have the same force and effect as if made afterfull hearing, presentation of evidence and the making of findingsof fact and conclusions of law:ORDERRespondent, its officers, agents and successors shall:1.Cease and desist from :(a) In any manner dominating or interfering with theadministration of Mutual Welfare Association ofPocketbook Workers of Spring Valley, N. Y., orwith the formation or administration of any otherlabor organization of its employees, and fromcontributing financial or other support to MutualWelfare Association of Pocketbook Workers ofSpring Valley, N. Y., or to any other labor or-ganization of its employees.(b)Discouragingmembership in the InternationalLadies'Handbag, Pocketbook & Novelty Work-ers Union, AFL, or any other labor organization,by discrimination in regard to hire or tenure ofemployment or any terms or conditions of em-ployment.(c) In any other manner interfering with, restrainingor coercing its employees in the exercise of theirright to self-organization, to form, join or assistthe International Ladies' Handbag, Pocketbook &Novelty Workers Union, AFL, or any other labororganization, to bargain collectively throughrepresentatives of their own choosing, and to en-gage in concerted activities for the purpose ofcollective bargaining or other mutual aid or pro-tection as guaranteed under Section 7 of the Na-tional Labor Relations Act.2.Take the following affirmative action to effectuate thepolicies of the Act :(a)Withhold all recognition from the Mutual WelfareAssociation of PocketbookWorkers of Spring 632DECISIONSOF NATIONAL LABOR.REIIATIONS BOARDValley,N.Y. as the representative of its em-ployees for the purpose of dealing with the Re-spondent concerning grievances, labor disputes,rates of pay, hours of employment or other con-ditions of employment, and completely ' disestab-lish said MutualWelfare Association of Pocket-bookWorkers of Spring Valley, N. Y. as- suchrepresentatives.(b)Make whole pursuant to the method set forth inAppendix A,' attached hereto and made a parthereof, the persons listed in Appendix B,2 at-tached hereto and made a part hereof, for anylosses of pay they may have suffered, by, the pay-ment to such persons of the sum of $1,200.00(Twelve Hundred and-00/100 Dollars).(c)Post immediately in conspicuous places throughoutitsplant at Spring Valley, N. Y., and maintainfor a period of at least sixty (60) consecutivedays, notices to its employees in the form setforth in Appendix C,3 attached hereto and madea part hereof, stating : That the Respondent willnot engage in the conduct from which it is or-dered to refrain in paragraph 1 (a), (b), and (c)of this order, and will take the affirmative actionhereinabove set forth in paragraph 2 (a) and (b).(d)File with the Regional Director for the SecondRegion, within ten days after service of this or-der'by the Board upon the Respondent, a reportsetting forth in detail the manner and form inwhich the Respondent has complied with theterms of this order.7. It is further stipulated and agreed that upon applicationby the Board, the United States Circuit Court of Appeals forthe Second Circuit, or any other appropriate court, may entera decree enforcing the order of the Board in substantially theform set out above, and that the Respondent expressly waivesits right to contest the entry of such decree.8.The abovementioned Third Amended Charge, Complaint,Notice of Hearing, Notice of -Postponement' of Hearing, Answer,and Notice of Motion for Bill of Particulars, together with theAppendix A follows at end of Board Decision.2Appendix B follows at end of Board Decision"Appendix C follows at end of Board Decision HE SSLEIN-SAMSTAG, INC.633affidavits of service of the preceding papers and this stipula-tion, may be filed with the Chief Trial Examiner in Washington,D. C. and when so filed shall constitute the record in this case.9.This entire stipulation is subject to the approval of theNational Labor Relations Board and an order of the NationalLabor Relations Board approving this stipulation if issued shallbecome part of the record in the above entitled matter..10.The entire agreement among the parties is contained withinthe terms of this stipulation and there is no verbal agreementof any kind which varies, alters or adds to said stipulation inany respect.11.Nothing in this stipulation shall be construed as an ad-mission by the Respondent of the truth of any of the allegationsin the Complaint herein.SUPPLEMENTAL STIPULATIONA Stipulation having been signed on April 22, 1942 by Hess-lein-Samstag, Inc., hereinafter called the "Respondent", Inter-nationalLadies'Handbag, Pocketbook & NoveltyWorkersUnion, A. F. of L., hereinafter called the "International", andBertram Diamond, attorney for the National Labor RelationsBoard, Second Region, hereinafter called the "Board", and itbeing the desire of all the above-named parties to amend theoriginal Stipulation of April 22, 1942,IT IS HEREBY STIPULATED AND AGREED by and between the Re-spondent, the International and the attorney for the Board, that :1.Paragraph 6 of the Stipulation of April 22, 1942 is herebyamended to read as follows :6.It is further stipulated and agreed that upon the afore-mentioned Third Amended Charge, Complaint, Notice ofHearing, Notice of Postponement, Answer, and Notice ofMotion for Bill of Particulars, together with the affidavits of,service of the above-mentioned papers, upon the transcriptof the proceeding in case No. II-C-3408 held April 9 and10, 1942 before Trial Examiner George Bokat, and upon thisStipulation, an Order substantially in the following formmay be made by the Board, which Order shall, have thesameforce and effect as if made after full hearing, presen-tation of evidence and the making of findings of act (sic)and conclusions of law : '634DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.Paragraph 8 of the Stipulation of April 22, 1942 is herebyamended to read as follows :8.The above-mentioned Third Amended Charge, Com-plaint, Notice of Hearing, Notice of Postponement of Hear-ing,Answer, and Notice of Motion for Bill of Particulars,together' with the affidavits of ' service of the*' precedingpapers, the transcript of the proceeding in case No. II-C-3408 held April 9 and 10, 1942 before Trial Examiner GeorgeBokat, and this Stipulation, may be filed with the ChiefTrial Examiner in Washington, D. C. and whenso filed shallconstitute the record in this case.3- ItIt is further stipulated and agreed that the Olga PelkonamedinAppendix B of the Stipulation of April 22, 1942 isthe same person as the Olga Parke named in Schedule A of theComplaintissued in caseNo. II-C-3408.On May 21, 1942, the Board issued its order approving the stipula-tion and, supplemental stipulation, making `them apart of the recordherein, and, pursuant to Article IT, Section 36, of National Labortrans-ferring the proceeding to the, Board for the, purpose of entry of adecision and order pursuant to the provisions of the stipulations.Upon the basis of the above stipulations and the entirerecord inthe case,the Board makes the following :'FINDINGS OF FACTI.TIIE BUSINESS OF THE RESPONDENTHesslein-Samstag, Inc., is a New York corporation, with its prin-cipal office in New York City and its branch office and only plantin `Spring Valley, New York.The respondent is engaged in themanufacture, sale, and distribution of ladies' handbags and relatedproducts.During the calendar year 1941, approximately $35,000worth, or 10 percent, of the leather, linings, metal frames, and zippers,used by ,the respondent in its manufacturing operations, was pur-chased outside the State of New York.During the same periodwas shipped outside the State of New-York.The respondent con-cedes that it is engaged in commerce, within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce, among the several States. HESSLEIN-SAMSTAG, INC.ORDER635Upon the basis of the above findings of fact, stipulation, supple-mental stipulation, and the entire record in the case, and pursuantto Section 10 (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that Hesslein-Samstag, Inc.,New YorkCity,its officers, agents, and successors shall:1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of Mutual Welfare Association of Pocketbook Workers ofSpring Valley, N. Y., or with the formation or administration of anyother labor organization of its employees, and from contributingfinancial or other support to Mutual Welfare Association of Pocket-book Workers of Spring Valley, N. Y., or to any other labor organi-zation of its employees.(b)Discouraging membership in the International Ladies' Hand-bag, Pocketbook & Novelty Workers Union, AFL, or any other labororganization, by discrimination in regard to hire or tenure of em-ployment or any terms or conditions of employment.(c) In any other manner interfering with, restraining or coercingits employees in the exercise of their right to self-organization, toform, join or assist the International Ladies' Handbag, Pocketbook& Novelty Workers Union, AFL, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed underSection 7 of the National Labor Relations Act.2.Take the following affirmative action to effectuate the policies ofthe Act :(a)Withhold all recognition from the Mutual Welfare Associa-tion of Pocketbook Workers of Spring Valley, N. Y., as the represent-ative of its employees for the purpose of dealing with the Respondentconcerning grievances, labor disputes, rates of pay, hours of employ-ment or other conditions of employment, and completely disestablishsaidMutual Welfare Association of Pocketbook Workers of SpringValley, N. Y. as such representative.(b)Make whole pursuant to the method set forth in AppendixA, attached hereto and made a part hereof, the persons listed inAppendix B, attached hereto and made a part hereof, for any lossesof pay they may have suffered, by the payment to such persons of thesum of $1,200.00 (Twelve Hundred and 00/000 Dollars).(c)Post immediately in conspicuous places throughout its plant atSpring Valley, N. Y., and maintain for a period of at least sixty(60) consecutive days, notices to its employes in the form set forth 636DECISIONSOF - NATIONAL LABORRELATIONS BOARDinAppendix C, attached hereto and made a part hereof, stating :That the Respondent will not engage in the conduct from which it isordered to refrain in paragraph 1 (a),,(b) and (c) of this order, andwill take the affirmative action hereinabove set forth in paragraph2 (a) and (b).(d) File with the Regional Director for the Second Region withinten days after service of this order by the Board upon the Respondent,a report setting forth in detail the manner and form in which theRespondent has complied with the terms of this order.APPENDIX APROCEDURE FOR PAYMENT OF BACK PAY CLAIMSWithin two weeks after the date of approval of this stipulationby the Board, and notice to Respondent of such approval, the Re--spondent shall - pay the -sum of Twelve Hundred and 00,1100 Dollars($1,200.00) to the Regional Director for the Second Region, NationalLabor Relations Board, 120 Wall Street, New York, N. Y.The afore-mentioned sum shall be apportioned equally among all of the personswhose'names appear in Appendix B herein.APPENDIX 'B1.Julius Ackerman2.William Auslander3.Mary Balicka4.Dorothy Berman5.Leo Broat6.Celestine Brugger7.Mary Crombie '8.Loretta Damianos9.Frances De George10.Abe Dodkewitz11.Philip Fasano12.John Fox13.Bruno Frustaci14:Anna Greiner15.Sam Hoffman16.Mary Ilkow17.Abyna Kiernan18.Ann Kopack19.Ann Kozoh20.Lenon Kozoh21.Helen Kurtz22.Dorothy Lewis23.Floyd Lewis24.Martin Marron25.Evelyn Mendelsohn26.Esther Moskowitz27.Max Moskowitz28.Olga Pelko29.Sam Portnoy30.Margaret Rossi31.Marie Rossi32.Elsie Snow33. Joseph Sorace34.John Stokes35. Jane Stramello36.Mary Terry37.Eugene P. Turner38.Max Weisenfeld39.Reba J. White HESSLEIN-SAMSTAG,INC.637APPENDIX CNOTICE TO ALL EMPLOYEESHESSLEIN-SAMSTAG, INC.-27COLUMBUS AVENUE, SPRING VALLEY,NEW YORKHESSLEIN-SAMSTAG, INC.,recognizingthe right of its employeesto self-organization,-to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in concerted activities, for the purpose of collective bar-gaining or other mutual aid or protection, as guaranteed in Section 7of the National Labor Relations Act, states that it and its officers andagents :1.Will not in any manner interfere with, restrain or coerce itsemployees in the exercise of the above rights.2.Will not in any manner dominate or interfere with the admin-istration of Mutual Welfare Association of Pocketbook Workers ofSpring Valley, N. Y., or with the formation or administration of anyother labor.organization of its employees, and will not contributefinancial or other support to the Mutual Welfare Association ofPocketbook Workers of Spring Valley, N. Y., or to any other labororganization of its employees.3.Will not discourage membership in International Ladies' Hand-bag, Pocketbook & Novelty Workers Union, A. F. of L. or any otherlabor organization by discharging or threatening to discharge anyof its employees for joining or assisting the said union or any otherlabor organization.4.Will not in any other manner discriminate against any of itsemployees in regard to hire or tenure of employment or any term orcondition of employment for joining or assisting the said union orany other labor organization.-5.Will withhold all recognition from the Mutual Welfare Asso-ciation of Pocketbook Workers of Spring Valley, N. Y., as the repre-sentative of any of its employees for the purpose of dealing withthis company concerning grievances, labor disputes, rates of pay,wages, hours of employment or other conditions of employment, andwill completely disestablish said organization as such representative.6.Will pay to the National Labor Relations Board the sum ofTwelve Hundred and 00/100 Dollars ($1,200.00) to be distributed byitamong the persons claimed in the Board's complaint to havebeen discriminated against.-DatedApril'22nd, 1942.HESSLEIN-SAMSTAG, INC.,By /s/ N. K. HESSLEIN,Pres.